Citation Nr: 0026619	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-26 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for a chronic lumbar 
spine disability.

2. Entitlement to service connection for a chronic lung 
disability.

3. Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945 and from October 1961 to August 1962.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1997 rating decision of the Regional Office 
(RO) that denied the veteran's claims for service connection 
for disabilities of the lumbar spine and lung, and his claim 
for a compensable rating for a hearing loss in the left ear.  
Subsequently, based on the receipt of additional evidence, 
the RO, by rating action in August 1997, granted service 
connection for hearing loss in the right ear.  A 
noncompensable evaluation was assigned for bilateral hearing 
loss, effective October 24, 1996.  The veteran continues to 
disagree with the rating assigned for bilateral defective 
hearing .  


REMAND

The Board notes that on his substantive appeal in July 1997, 
the veteran indicated that he wanted to appear at a hearing 
before a Member of the Board at the RO.  On a form received 
the same date, he noted that he wanted to testify at a 
hearing before a hearing officer.  However, in December 1997, 
the veteran related that he would appear at the RO for a 
videoconference hearing before a Board Member.  The record 
discloses that the veteran testified at a hearing at the RO 
before a hearing officer in July 1998.  There is no 
indication in the record that the veteran ever withdrew this 
request to have a hearing before a Member of the Board or 
that he was scheduled for a hearing before a Member of the 
Board.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should clarify whether the veteran 
wants to testify before a Member of the 
Board at the RO (either by 
videoconference or with the Board Member 
at the RO).  If the veteran fails to 
report for the hearing, it should be 
specifically noted in the claims folder.  

Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



